___________

                             No. 95-1572
                             ___________

Enebiene P. Ijoma,              *
                                *
          Appellant,            *
                                * Petition for Review of
     v.                         * and Order of the Immigration
                                * and Naturalization Service.
Immigration and Naturalization *
Service, (Omaha District)       *       [UNPUBLISHED]
                                *
          Appellee.             *
                           ___________

                    Submitted:   January 31, 1996

                        Filed: February 6, 1996
                             ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


     Enebiene P. Ijoma, a citizen of Nigeria, appeals the District
Court's1 dismissal of his 28 U.S.C. § 2241 petition for a writ of
habeas corpus. Having carefully reviewed the entire record and the
parties' submissions, we conclude the judgment of the District
Court was correct. Accordingly, we affirm. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



     1
      The Honorable Richard G. Kopf, United States District Judge
for  the   District   of  Nebraska,   adopting  the   report  and
recommendation of the Honorable David L. Piester, United States
Magistrate Judge for the District of Nebraska.